      Case 2:20-cv-00197-TOR     ECF No. 61    filed 02/11/21   PageID.1914 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    CHRIST’S CHURCH OF MT.
      SPOKANE; and WESTGATE                        NO: 2:20-CV-0197-TOR
 8    CHAPEL,
                                                   ORDER OF DISMISSAL WITHOUT
 9                             Plaintiffs,         PREJUDICE

10          v.

11    JAY INSLEE, in his official capacity
      as Governor of Washington; ROBERT
12    FERGUSON, in his official capacity as
      the Attorney General of Washington;
13    BRET D. DAUGHERTY, in his
      official capacity as Adjutant General;
14    JOHN BATISTE, in his official
      capacity as Chief of the Washington
15    State Patrol, OZZIE KNEZOVICH, in
      his official capacity as Sheriff of
16    Spokane County, and ADAM
      FORTNEY, in his official capacity
17    as Sheriff of Snohomish County,

18                             Defendants.

19         BEFORE THE COURT is the parties’ Stipulation of Dismissal Without

20   Prejudice (ECF No. 60). The parties agree to the dismissal of this action without



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
      Case 2:20-cv-00197-TOR      ECF No. 61    filed 02/11/21   PageID.1915 Page 2 of 2




 1   prejudice, with each of the parties to bear its own costs and attorneys’ fees. The

 2   Court has reviewed the record and files herein, and is fully informed.

 3         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

 4   a stipulation signed by all parties who have appeared.

 5   ACCORDINGLY, IT IS HEREBY ORDERED:

 6      1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 7         DISMISSED without prejudice and with each of the parties to bear its own

 8         costs and attorneys’ fees.

 9      2. All deadlines, hearings and trial are VACATED.

10         The District Court Executive is directed to enter this Order and Judgment of

11   Dismissal, furnish copies to counsel, and CLOSE the file.

12         DATED February 11, 2021.

13

14                                  THOMAS O. RICE
                                 United States District Judge
15

16

17

18

19

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
